Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments

This action is in response to amendment filed on 8/17/2022, which has been entered.

Claims 1-18 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

Applicant’s arguments have been fully considered but they are not persuasive; see below.




Applicant argued:

A.	that “neither  May nor Luft (nor their combination) suggests that it is even possible to generate a fixed pattern phase noise (FPPN) image from a lowpass-filtered version of a time-of-flight (ToF) image, or that one could do so by subtracting the lowpass-filtered version of the ToF image from the ToF image itself.”  (P. 6, the last paragraph.  See also P. 8, the 2nd and the 3rd paragraphs,) 

However, as discussed in the rejection of claim 1, May discloses obtaining ToF images and Luft teaches obtaining the difference ΔD by subtracting a depth image from its lowpass-filtered version.  While ΔD is not called FPPN, it certainly is one because it is acquired by the same process set forth in the claim.  Luft also recites in the abstract: method to enhance the perceptual quality of images that contain depth information. Similar to an unsharp mask, the difference between the original depth buffer content and a low-pass filtered copy is utilized to determine information about spatially important areas in a scene.  Unsharp mask is known in the art to modify (e.g., sharpen) an image using the high-frequency components that is the difference between an image and its low-pass filtered version and would therefore be motivated to use the difference (i.e., the FPPN image, as discussed above) ΔD to modify (e.g., enhance) the ToF image, since a ToF image is an image per se.  Therefore the argument is not persuasive.

B.	that neither May nor Luft (nor their combination) suggests the low-pass filtered version can be used to correct images because it is used for contrast enhancement.  (PP. 10-11.)

However, as discussed above, the low-pass filtered version can be used in the manner of unsharp mask to enhance the contrast of ToF images and enhancement is a form of correction.  Additionally, the instance specification has not disclosed how the low-pass filtered version is used for correction.  Therefore the argument is not persuasive.

C.	that “Komaki is concerned with processing radiographic images, 1.e., X-ray images, while Luft is concerned with computer art and May is concerned with ToF measurements”  (P. 11, the last paragraph.)

However, as stated, the cited references are all in the same fields of endeavor of image processing; even if the images are acquired with different means, the processing operations applied therein such as filtering, SIFT, enhancement with unsharp mask-type techniques, averaging are all applicable to images from different acquisition modes.  Therefore the argument is not persuasive.

D.	that ‘there is no reason to believe that averaging images taken from different points of view would “reduce noise”.’  (P. 12, the 1st paragraph.)

The argument is persuasive and a new ground of rejection has been made.

E.	that the English translation of the Mao reference (WO 2016150240A1) was not been provided, nor the indication of where it was obtained.  (P. 12, the last paragraph.)

The English translation, which was obtained from the PE2E search tool of the Patent Office, was provided in the same file, following the original Chinese language version.

F.	that “the Office Action supports its conclusion of obviousness for claims 5 and 14 by asserting that “Luft and Mao provide a limited number of options for smoothing an image.” (Office Action p. 10.) The Applicant respectfully submits that there is no evidence that it is true. There is no reason to believe from the evidence of record that these references describe all of the possible options for smoothing an image.” (P. 13, the 2nd paragraph.)

However, the options offered by Luft are kernel sizes of 2% to 5% of the image and the one option offered by Mao is a kernel size the same as that of the image.  Therefore the argument is not persuasive


G.	that “nothing in the record suggests that a kernel size appropriate for smoothing an image for feature extraction purposes, for comparing a video image to an image on an identity card, is similarly appropriate for filtering a ToF image to obtain a representation of fixed pixel phase noise”  (P. 13, the 2nd paragraph.)

However, ToF images of May are captured by CCD- or CMOS-sensors and thus inherently include noise from the sensors, among other factors and smoothing of such images by averaging can reduce noise.  Additionally, reducing fixed pixel phase noise, whether achievable by averaging or not, is not a claim element.  Therefore, the argument is not persuasive.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0089847) and Luft et al. (“Image Enhancement by Unsharp Masking the Depth Buffer,” ACM SIGGRAPH 2006).

Regarding claim 1, Lee discloses:
taking at least one ToF image of a target at one or more predetermined distances from the ToF camera;
[Figs. 1, 2, 6-8 and paragraphs 40 (“… generate infrared images corresponding to respective phases based on intensity of sensed infrared light, calculate the TOFs by using the infrared images of respective phases, and generate the depth image by using depth values based on the calculated TOFs”)]

	Lee does not expressly the following, which are taught by Luft:
lowpass filtering the at least one ToF image to generate a filtered ToF image;
generating a fixed pattern phase noise (FPPN) image representing per-pixel frequency-dependent distance offsets for pixels of the ToF camera by subtracting the filtered ToF image from the at least one ToF image
[Fig. 3 and Abstract (“…method to enhance the perceptual quality of images that contain depth information. Similar to an unsharp mask, the difference between the original depth buffer content and a low-pass filtered copy is utilized to determine information about spatially important areas in a scene”); P. 1208, 2nd and 3rd paragraphs (“…a mask is created by subtracting a low-pass filtered copy from the input image, which effectively results in a high-pass filter…by applying this technique to the depth buffer…compute ΔD by ΔD = G*D – D…with G*D being the convolution of a Gaussian filter kernel and the depth buffer D...this function contains local depth contrasts, which can be interpreted…As a result, spatially important edges, e.g. areas containing large depth differences, are located at singularities of this function”).  Note that ΔD is considered an FPPN image since it is the difference between the original depth image and its low-passed filtered version as set forth in the claim]

	Luft further discloses an implementation using a standard PC with a Nvidia board in Section 3.3 on P. 1210.  (This teaches the processor of claim 12.)

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Lee with the teaching of Luft as set forth above.  The reasons for doing so at least would have been to facilitate the locating of spatially important edges, as Luft indicated in the 3rd paragraph on page 1208.

Regarding claim 2, the combined invention of Lee and Luft further discloses:
Correcting multiple ToF images taken by the ToF camera using the FPPN image
[Luft: P. 1208, left column, 2nd paragraph (“…a mask is created
by subtracting a low-pass filtered copy from the input image, which
effectively results in a high-pass filter.  The resulting high frequency
signals are added to the original image to obtain a sharpening or a
local contrast enhancement”).  Note that the applied teaching is to correct one image.  Lee discloses capturing multiple images and it would have been obvious to correct all captured images to obtain error-reduced images]

Regarding claims 6, 14 and 15, the combined invention further discloses
(Claims 6 and 15) wherein the at least one ToF image is filtered with a digital Gaussian filter.
(Claim 14) wherein the lowpass filter is a digital lowpass filter having a kernel size corresponding to a pixel resolution of the ToF image.
[Luft: P. 1208, 2nd and 3rd paragraphs (“…a mask is created by…compute ΔD by ΔD = G*D – D…with G*D being the convolution of a Gaussian filter kernel and the depth buffer D. We specify the kernel size of G as percentage of the image diagonal, usually we use kernel sizes of 2% to 5%”)]

Claim 12 is similarly analyzed and rejected as per the analyses of claims 1 and 2.



>>><<<
Claims 3, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0089847) and Luft et al. (“Image Enhancement by Unsharp Masking the Depth Buffer,” ACM SIGGRAPH 2006) as applied to claims 1, 2, 6, 12, 14 and 15 above, and further in view of Komaki et al. (US 4,394,737).

Regarding claim 3, the combined invention of Lee and Luft discloses all limitations of its parent claim 1 but not expressly the following, which are taught by Komaki:
taking a first ToF image of the target at the predetermined distance;
taking at least a second ToF image of the target at the predetermined distance;
determining an average of the first and the second ToF image to generate an average ToF image
[Figs. 3, 4A and col. 9, lines 10-11 (“…The plurality of radiographic images 8, 9 and 10 thus obtained are superposed”), 40-49 (“…The signal…representing the superposed image signals…is then processed…for calculating the average value of the image signals…The average signal…is then subjected to a gradation control for enhancing the gradient of gradation of the image”); col. 10, lines 28-47 (“… the gradient of gradation of the averaged image is enhanced…by conducting an unsharp masking processing…represented by a formula of D=Dorg+β(Dorg-Dus)”).  Note that taking multiple ToF images is disclosed by May, see the analysis of claim 1 above]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Komaki as set forth above.  The reasons for doing so at least would have been to reduce noise caused by temporal variation of the image acquisition to facilitate gradation enhancement, as Komaki suggested in col. 2, lines 3-14.

Regarding claim 4, the combined invention of Lee, Luft and Komaki further discloses
lowpass filtering the average ToF image to generate the filtered ToF image
[Luft: P. 1208, 2nd and 3rd paragraphs (“…compute ΔD by ΔD = G*D – D…with G*D being the convolution of a Gaussian filter kernel”)]

Regarding claim 13, the combined invention of Lee, Luft and Komaki further discloses:
determine an average of a first ToF image and a second ToF image of the target to generate an average ToF image,
[Komaki: Figs. 3, 4A and col. 9, lines 10-11 (“…The plurality of radiographic images 8, 9 and 10 thus obtained are superposed”), 40-49 (“…The signal…representing the superposed image signals…is then processed…for calculating the average value of the image signals…The average signal…is then subjected to a gradation control for enhancing the gradient of gradation of the image”); col. 10, lines 28-47 (“… the gradient of gradation of the averaged image is enhanced…by conducting an unsharp masking processing…represented by a formula of D=Dorg+β(Dorg-Dus)”).  Note that taking multiple images is disclosed by May, see the analysis of claim 1 above]
wherein the lowpass filter is configured to filter the average ToF image to generate the filtered ToF image
[Luft: P. 1208, 2nd and 3rd paragraphs (“…compute ΔD by ΔD = G*D – D…with G*D being the convolution of a Gaussian filter kernel”)]

>>><<<
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0089847) and Luft et al. (“Image Enhancement by Unsharp Masking the Depth Buffer,” ACM SIGGRAPH 2006) as applied to claims 1, 2, 6, 12, 14 and 15 above, and further in view of Mao et al. (WO 2016150240A1).

Regarding claim 5, the combined invention of Lee and Luft discloses all limitations of its parent claim 1 and Luft additionally that the digital low-pass filter has a kernel size corresponding to the size of the ToF image [P. 1208, 2nd and 3rd paragraphs (“…compute ΔD by ΔD = G*D – D…with G*D being the convolution of a Gaussian filter kernel…the kernel size of G as percentage of the image diagonal, usually we use kernel sizes of 2% to 5%”)].

The combined invention does not expressly disclose the following, which is taught by Mao:
(that the kernel size of the filter) is equal to a size of the at least one ToF image.
[Paragraph 3 of the English translation: (“…In equation (2) [sic, should have been equation (3)], * represents the convolution operation…Φ(x, y) represents the Gaussian kernel function of the same size as the image I(x, y)”).  See also the last 8 lines of page 5 of the original, in Chinese ]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Mao.  The reasons for doing so at least would have been because Luft and Mao provide a limited number of options for smoothing an image and one of ordinary skill would have been motivated to try each to obtain the predictable result of smoothing an image and thus can choose the one that is the best for application in question.

>>><<<
Claims 7-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0089847) and Luft et al. (“Image Enhancement by Unsharp Masking the Depth Buffer,” ACM SIGGRAPH 2006) as applied to claims 1, 2, 6, 12, 14 and 15 above, and further in view of May et al. (“Three dimensional mapping and time of flight camera,” Journal of Field Robotics 26 (11-19), 2009 - IDS).

Regarding claim 7, the combined invention of Lee and Luft discloses all limitations of its parent claim 1 but not expressly the following, which are taught by May:
wherein taking the at least one ToF image comprises:
selecting a first modulation frequency; taking, using the first modulation frequency, the at least one first ToF image of the target at the predetermined distance;
selecting a second modulation frequency; and taking, using the second modulation frequency, at least one second ToF image of the target at the predetermined distance
[P. 937, sect. 3.1, 1st paragraph (“ToF cameras using signal modulation…whereby the modulation signal is assumed to be sinusoidal with frequencies in the order of megahertz”); P. 961, left column (“…amplitude based filtering would not remove related measurements without discarding too many measurements in the close-up range.  This problem can be tackled reliably only on the sensory level, e.g., by employing coded binary sequences or multiple modulation frequencies”).  Note that any two images captured with different modulation frequencies can be considered the first and the second images]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teachings of May as set forth above.  The reasons for doing so at least would have been to tackle mismeasurements removal-related issues, as May indicates in the left column on page 961.

Regarding claims 8-10 and 16-18, the combined invention further discloses:
(Claim 8) lowpass filtering the at least one first ToF image to generate a first 
filtered ToF image; and lowpass filtering the at least one second ToF image to generate a second filtered ToF image
(Claims 9 and 17) subtracting the filtered first ToF image from the at least one first ToF image to generate a first FPPN image; and subtracting the second filtered ToF image from the at least one second ToF image to generate a second FPPN image
(Claims 10 and 18) correcting ToF images taken with the first modulation frequency using the first FPPN image; and correcting ToF images taken with the second modulation frequency using the second FPPN image
[Per the analyses of claims 1, 2 and 7 above.  Note that multiple images are captured using different modulation frequencies and Luft teaches lowpass filtering depth data in order to perform correction on the depth data and thus one of ordinary skill in the art would have been motivated to do the same for all acquired depth images] 
(Clam 16) wherein the low-pass filter is configured to lowpass filter a first ToF image taken at a first modulation frequency to generate a first filtered ToF image and lowpass filter a second ToF image taken at a second modulation frequency to generate a second filtered ToF image
[Per the analyses of claims 7 and 8]

>>><<<
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0089847) and Luft et al. (“Image Enhancement by Unsharp Masking the Depth Buffer,” ACM SIGGRAPH 2006) as applied to claims 1, 2, 6-10, 12 and 14-18 above, and further in view of Perry et al. (US 2015/0288955).

Regarding claim 11, the combined invention of Lee and Luft discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Perry:
fixing the ToF camera with an optical axis of the ToF camera being orthogonal to a surface of the target
[Fig. 3 and paragraphs 17 (“FIG. 3 shows aspects of an example calibration assembly 26 for calibrating an imaging array 16 of depth camera 10…The calibration assembly also includes a reflective target panel 30 in the form of a wall situated a known distance from the camera and orthogonal to the optical axis Z of the camera”), 18 (“Calibration assembly 26 illustrates a workable approach for calibration of a time-of-flight depth camera”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Perry as set forth above.  The reasons for doing so at least would have been to avoid adverse impact on ToF camera calibration, as Perry implied in paragraph 19.




Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hall (US 2019/0180078)—[Fig. 4 and paragraphs 56 (“…input image set 405 is acquired using an ultrasonic sensor”), 57 (“… the image set may be created from the acoustic signal using different ToF ranges, where each image represents the acoustic signal within a certain range of ToF”), 58 (“…images from the different ToF ranges may include different and/or additional contributions that result in different backgrounds, but will also include image information from the fingerprint. During the intelligent averaging process, the fingerprint information from the different ToF images may be extracted and averaged, while the other contributions may be corrected for or neglected”)]
Lee et al. (US 2018/0089847)—[Figs. 1, 2, 6-8 and paragraphs 40 (“… generate infrared images corresponding to respective phases based on intensity of sensed infrared light, calculate the TOFs by using the infrared images of respective phases, and generate the depth image by using depth values based on the calculated TOFs”), 42 (“…perform image processing for reducing distortion of depth which has occurred due to the electrical noise or the signal distortion”), 62 (“Four images which are continuously obtained from Formula 5 described above may be expressed as Formulas 6 through 9”), 76 (“…obtain the first image by averaging intensity of a first original image having a phase of 0°, a second…of 90°, a third…of 180° and a fourth…of 270°”), 85 (“…correction unit 120 may eliminate the intensity of the multi-reflective light beams from the intensity of the plurality of the original images for respective phases”), 86 (“…obtain the original depth values that are corrected based on the eliminated intensity…expressed as Formula 25”), 87 (“…generate corrected depth images by using the corrected original depth values”)]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        October 24, 2022